      Case 1:21-cv-00541-SDG-LTW Document 1 Filed 02/05/21 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

SONJA ROBERTS,                               )
                                             )
        Plaintiff,                           )
                                             )
v.                                           )    CIVIL ACTION
                                             )
ATLANTA METROPOLITAN STATE                   )    FILE NO.
COLLEGE, LAURETTA HANNON, and                )
UNIVERSITY SYSTEM OF GEORGIA,                )

        Defendants.
                          NOTICE OF REMOVAL

      Defendants Atlanta Metropolitan State College (“Atlanta Metro”), Lauretta

Hannon (“Hannon”), and University System of Georgia (“USOG”) (collectively

the “Defendants”), by and through their undersigned counsel and pursuant to 28

U.S.C. §§ 1441(a) and 1446, hereby file this Notice of Removal and show this

Court as follows:

                                      1.

      On December 21, 2020, Plaintiff filed a lawsuit in the Superior Court of

Fulton County, Georgia captioned as Sonja Roberts v. Atlanta Metropolitan State

College, Lauretta Hannon, University System of Georgia. This lawsuit was

assigned Civil Action File No. 2020-CV-343859. True and correct copies of the

Complaint, as well as all other process, orders or pleadings received by the
      Case 1:21-cv-00541-SDG-LTW Document 1 Filed 02/05/21 Page 2 of 5




Defendants by service or otherwise in this action are attached hereto as Exhibit

“A” as required by 28 U.S.C. §1446(a).

                                         2.

      The United States District Court for the Northern District of Georgia,

Atlanta Division, includes Fulton County. Accordingly, removal to this Court is

proper under 28 U.S.C. § 1441(a).

                                         3.

      Plaintiff’s Complaint alleges violations of the Age Discrimination in

Employment Act 29 U.S.C. §§621-634, Title VII of the Civil Rights Act of 1964,

42 U.S.C. §§ 2000e, et seq. (“Title VII”), 42 U.S.C. §§ 1983 and 1985, Family

Medical Leave Act 29 U.S.C. § 2601, Georgia Constitution, Fair Employment

Practice Act O.C.G.A. § 45-19-29 – 45-15-45, Atlanta Code Ordinances § 94-11,

et seq., and tort claims under common law.

                                         4.

      As a result, the United States District Court for the Northern District of

Georgia, Atlanta Division, has jurisdiction over this matter pursuant to 28 U.S.C.

§§ 1331, 1441(b), and 1441(c) and other applicable laws, as this case is a civil

action under the Constitution and/or laws of the United States.



                                         2
      Case 1:21-cv-00541-SDG-LTW Document 1 Filed 02/05/21 Page 3 of 5




                                         5.

      To the extent Plaintiff alleges claims under state law, this Court has

supplemental jurisdiction pursuant to 28 U.S.C. § 1367 because such claims are

part of the same case or controversy that gives rise to Plaintiff’s claims under

federal law.

                                         6.

      On January 6, 2021, Plaintiff served Defendants. As such, Defendants have

timely filed their Notice of Removal within the 30-day time limit imposed by 28

U.S.C. § 1446(b).

                                         7.

      Promptly after filing this Notice of Removal, written notice of this filing will

be provided to Plaintiff and a copy of this Notice of Removal will be filed with the

Superior Court of Fulton County, State of Georgia. A copy of the Notice to

Plaintiff of Removal of State Court Action is attached hereto as Exhibit “B”.

Exhibit B will be served on all adverse parties.

                                         8.

      By filing this Notice of Removal, Defendants do not waive any defense that

may be available to them.



                                          3
     Case 1:21-cv-00541-SDG-LTW Document 1 Filed 02/05/21 Page 4 of 5




      WHEREFORE, Defendants respectfully request this Court assume full

jurisdiction of the controversy now pending between Plaintiff and Defendants in

the Superior Court of Fulton County as provided by law.

      Respectfully submitted, this 4th day of February 2021.



                                               GREGORY, DOYLE, CALHOUN
                                               & ROGERS, LLC

                                               /s/ William P. Miles, Jr.
                                               William P. Miles, Jr.
                                               Georgia Bar No. 505828
                                               T. Owen Farist
                                               Georgia Bar No. 560550

                                               49 Atlanta Street
                                               Marietta, Georgia 30060
                                               (770) 422-1776 – telephone
                                               (678) 784-3527 – facsimile
                                               wmiles@gdcrlaw.com
                                               ofarist@gdcrlaw.com
                                               Attorneys for Defendants




                                        4
      Case 1:21-cv-00541-SDG-LTW Document 1 Filed 02/05/21 Page 5 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

SONJA ROBERTS,                                  )
                                                )
        Plaintiff,                              )
                                                )
v.                                              )    CIVIL ACTION
                                                )
ATLANTA METROPOLITAN STATE                      )    FILE NO.
COLLEGE, LAURETTA HANNON, and                   )
UNIVERSITY SYSTEM OF GEORGIA,                   )

        Defendants.
                         CERTIFICATE OF SERVICE

      I hereby certify that on this day 4th day of February 2021, I served a copy of

the foregoing NOTICE OF REMOVAL upon all parties to this matter by

depositing a true copy of same via United States mail, proper postage prepaid,

addressed to Plaintiff’s Counsel, as follows:

                           Christopher C. Roberts, Esq.
                              7 Glenwood Avenue,
                                    Suite 401
                            East Orange, NJ 070107


      This 4th day of February 2021.

                                                GREGORY, DOYLE, CALHOUN
                                                & ROGERS, LLC

                                                /s/ William P. Miles, Jr.
